Oalhoon, J.,
delivered the opinion of the court.
The affidavit in this case, made before a justice of the peace, is based on ch. 102 of the laws of 1900, which provides: “That § 1068 of the code of 1892 be amended so as to read as follows: “If any person shall willfully interfere with, entice away, knowingly employ, or induce a laborer or renter who has contracted with another for a specific time to leave his employer or the leased premises, before the expiration of his contract without the consent of the employer or landlord, he shall, upon conviction, be fined,” etc. The original affidavit is this: “Personally appeared before me,” etc. “O. B. Coleman, who makes affidavit that on,” etc., “Jim Triplett did interfere with his hands, *381by starting to move them off at nigbt, against the peace and dignity/’ etc. The circuit court permitted, and had inserted in the affidavit, an amendment which put the word “unlawfully” just before the word “interfere.” Still, as amended, it is fatally defective. The statutory word “willfully” is essential to this charge. It does not show whether the “hands'” interferred with were “laborers” or “renters,” nor whether they were such by contract for a “specified time,” nor whether the interference was “before the expiration of such contract,” nor that it was “without the consent of the employer or landlord,” nor in what the interference was. “Starting to move” people is all right, if they want to be moved. Under code, § 1438, a proper affidavit may be constructed by amendment which will disclose the “nature and cause” of the accusation. Coulter v. State, 75 Miss., 356 (22 So., 872).

Reversed and remanded.